 



Exhibit 10.1
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT
     This First Amendment to Employment Agreement (this “Amendment”), dated as
of September 6, 2006, is made and entered into by and between Input/Output,
Inc., a Delaware corporation (hereinafter referred to as “Employer”), and Robert
P. Peebler, an individual currently residing in Harris County, Texas
(hereinafter referred to as “Employee”).
W I T N E S S E T H:
     WHEREAS, Employer and Employee entered into an Employment Agreement (the
“Agreement”) effective March 31, 2003; and
     WHEREAS, the parties desire to amend the Agreement to reflect certain
changes in compensation and in the term of the Agreement.
     NOW, THEREFORE, in consideration of the mutual promises contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Employer and Employee agree as follows:
     1. Section 1(b) of the Agreement is hereby amended to read in its entirety
as follows:
While employed hereunder, Employee will devote his full-time, efforts, skills
and attention for the benefit of and with his primary attention to the affairs
of Employer in order that he may faithfully perform his duties and obligations
to Employer. The preceding sentence will not, however, be deemed to restrict
Employee from attending to matters or engaging in activities not directly
related to the business of Employer, provided that (i) such activities or
matters are reasonable in scope and time commitment and not otherwise in
violation of this Agreement, and (ii) Employee will not become a director of any
corporation or other entity (excluding charitable or other non-profit
organizations) without prior written disclosure to, and consent of, Employer.
     2. Section 2(a) of the Agreement is hereby amended to read in its entirety
as follows:
Effective as of August 1, 2006, Employer will pay to Employee through the term
of this Agreement a base salary at the rate of $500,000 per annum (such base
salary, as it may be increased by the Compensation Committee of the Board as
hereinafter provided, is referred to herein as the “Base Salary”). The
Compensation Committee of the Board will review the Base Salary from time to
time and, during the term of this Agreement, may increase, but may not decrease,
the Base Salary. The Base Salary will be paid to Employee in equal installments
every two weeks or on such other schedule as Employer may establish from time to
time for its management personnel.

 



--------------------------------------------------------------------------------



 



     3. Section 2(b) of the Agreement is hereby amended to read in its entirety
as follows:
Employee will be eligible to participate in Employer’s annual incentive plan
(the “Incentive Plan Bonus”) for fiscal year 2006 and each full year thereafter
during the Term of this Agreement, with target Incentive Plan Bonus at 75% of
Base Salary and with maximum Incentive Plan Bonus at 150% of Base Salary. In
accordance with the terms of the annual incentive plan and as approved by the
Compensation Committee of the Board, the Incentive Plan Bonus will be earned
upon achievement of pre-designated Employer financial performance targets and
achievement of pre-designated Employee critical success factors during each
applicable year.
     4. Section 2(c) of the Agreement is hereby amended to add the following:
     (i) In 2007, Employee shall be entitled to receive a grant of the number of
shares of restricted common stock of Employer determined by dividing (a) the
amount of the annual Incentive Plan Bonus, if any, earned by Employee for fiscal
year 2006 by (b) the average of the closing sales price per share on the New
York Stock Exchange of Employer’s shares of common stock for the ten
(10) business days ending on and including the last full trading day on which
shares of Employer’s common stock are traded on the New York Stock Exchange (the
“Final 10-Day Average Price”) in 2006. This restricted stock award will provide
for vesting of all of the shares of restricted stock on the date that is the
second anniversary date of the date of grant of such award. The date of grant of
this award will be the first available grant date (under the then-existing
policies of Employer relating to determination of grant dates for restricted
stock awards) after the determination of the amount of the Incentive Plan Bonus
earned by Employee for fiscal year 2006. The remaining terms and conditions of
the restricted stock award will be governed by the applicable restricted stock
agreement and the terms and conditions of the Input/Output, Inc. 2004 Long-Term
Incentive Plan or such other stock plan as shall be determined by Employer (the
“Plan”).
     (ii) In 2007, in addition to the award of shares described in
Section 2(c)(i) above, Employee shall be entitled to receive a grant of the
number of shares of restricted common stock of Employer determined by dividing
(a) the annual Base Salary of Employee as in effect on the date of grant by
(b) the Final 10-Day Average Price in 2006. The date of grant of this award will
be the same grant date as provided for the restricted stock award to Employee
pursuant to Section 2(c)(i) above. This restricted stock will vest in equal
annual amounts over a four-year period on the anniversary of the grant date. The
remaining terms and conditions of this restricted stock award will be governed
by the applicable restricted stock agreement and the terms and conditions of the
Plan.

2



--------------------------------------------------------------------------------



 



     (iii) In each calendar year after 2007 during the Term of this Agreement,
Employee shall be entitled to receive grant(s) of (a) the number of shares of
restricted common stock of Employer determined pursuant to this
Section 2(c)(iii) and (b) stock options to purchase the number of shares of
common stock of Employer determined by the Compensation Committee of the Board,
in each case pursuant to the terms and conditions of the Plan. The number of
shares with respect to the restricted stock award to Employee described in this
Section 2(c)(iii) will be determined by dividing (a) the amount of the annual
Incentive Plan Bonus, if any, earned by Employee for the preceding year by
(b) the Final 10-Day Average Price for the preceding year. This restricted stock
award will provide for vesting of all of the shares of restricted stock on the
date that is the second anniversary date of the date of grant of such award. The
date of grant of this award will be the first available grant date (under the
then-existing policies of Employer relating to determination of grant dates for
restricted stock awards) after the determination of the amount of the Incentive
Plan Bonus earned by Employee for the preceding year. The remaining terms and
conditions of the restricted stock award will be governed by the applicable
restricted stock agreement and the terms and conditions of the Plan.
     5. Section 4 of the Agreement is hereby amended to read in its entirety as
follows:
Employee’s employment with Employer will commence on March 31, 2003, and will
continue for seven (7) years to expire on December 31, 2010 (the “Term”), unless
terminated earlier in accordance with Section 5.
     6. Section 6(d)(2) of the Agreement is hereby amended to read in its
entirety as follows:
     (2) (i) all Incentive Plan Bonuses then due to Employee, if any, under the
terms of the relevant incentive compensation plan in effect for any previous
year and (ii) a prorated portion of the target Incentive Plan Bonus Employee
would have been eligible to receive under any incentive compensation plan in
effect with respect to the current year, regardless of any limitations otherwise
applicable to the incentive compensation plan (i.e., the failure to have
completed the current measurement period, the failure to be a full-time employee
of Employer as of the Incentive Plan Bonus payment date or the failure to
achieve any performance goal applicable to all or any portion of the current
measurement period).
     7. The Employment Agreement, as amended hereby, is in all respects
ratified, approved and confirmed.
     8. In accordance with the terms of the Plan, any voluntary termination of
employment from the Company upon or after the expiration of the full Term of the
Agreement shall be treated for all purposes under the Plan as a termination due
to the retirement of Employee.

3



--------------------------------------------------------------------------------



 



     9. If necessary to avoid potential adverse tax consequences to the parties,
the parties agree to amend the Agreement further in conformance with section
409A of the Internal Revenue Code of 1986, as amended, upon clarification by the
Department of the Treasury as to the Treasury Regulations regarding same set
forth in 26 CFR part 1.
     10. This Amendment may be executed in any number of counterparts, all of
which together make and shall constitute one and the same instrument and either
party may execute this Amendment by signing any such counterpart.
     11. This Amendment shall in all respects be governed by, and construed in
accordance with, the laws of the State of Texas, including all matters of
construction, validity and performance.
[The next following page is the signature page]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date set forth above.

              EMPLOYER:
 
            INPUT/OUTPUT, INC.
 
       
 
  By:   /s/ David L. Roland
 
       
 
            Title: Vice President and General Counsel
 
            EMPLOYEE:
 
            /s/ Robert P. Peebler           Robert P. Peebler

5